Citation Nr: 1722999	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected traumatic brain injury (TBI).

5.  Entitlement to service connection for a gastrointestinal disability.

6.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, March 2015, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The May 2011 rating decision confirmed and continued the previous denial of service connection for degenerative spondylotic changes of the spine and denied the Veteran's request to reopen the previously denied claim of service connection for psychotic depression.  The Veteran appealed this decision via a June 2011 notice of disagreement.

The March 2015 rating decision denied service connection for gastroesophageal reflux disease (GERD) and severe obstructive sleep apnea.  The Veteran appealed this decision via an October 2015 notice of disagreement.

The July 2016 rating decision denied service connection for depressive disorder, unspecified, as secondary to the service-connected traumatic brain injury (TBI).  The Veteran appealed this decision via a December 2016 notice of disagreement.  

As mentioned above, the RO adjudicated the issue of service connection for psychotic depression in a May 2011 rating decision.  Then, in a July 2016 rating decision, it adjudicated the issue of depressive disorder, as secondary to the service-connected TBI.  These rating decisions represent two separate appeal streams, but refer to the same disability.  Thus, the Board will treat it as a single issue of service connection for an acquired psychiatric disability, to include on a secondary basis.

The issues of service connection for a lumbar spine disability, an acquired psychiatric disorder, a gastrointestinal disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1999 rating decision denied service connection for a low back disability; the Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of that decision.  

2.  Since the last final denial in March 1999, new and material evidence related to the issue of a low back disability has been received.

3.  An October 1976 rating decision denied service connection for psychotic depression; the Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of that decision.  

4.  Since the last final denial in October 1976, new and material evidence related to the issue of an acquired psychiatric disorder has been received.


CONCLUSIONS OF LAW

1.  The March 1999 denial of service connection for a low back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The October 1976 denial of service connection for psychotic depression became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

4.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  


Lumbar Spine Disability

The RO initially denied service connection for a low back disability in a March 1999 rating decision.  The RO's decision was based on a finding that the evidence failed to establish any relationship between current spondylotic changes of the back and an acute episode of low back strain in October 1962 during service.  The Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of notification of the March 1999 denial.  
As such, the March 1999 rating decision became final.

Since the last final denial, VA has received new and material evidence.  Significantly, VA obtained an April 2014 VA opinion as to whether the Veteran's current back disability is related to service.  This examination report reflects that the Veteran was diagnosed with degenerative arthritis of the spine, a chronic disease, per diagnostic testing.  Further, the Veteran has suggested that his current back disability is related to the cumulative effect of his duties, to include heavy lifting and carrying ammunitions, in service.  See June 2011 notice of disagreement; see also March 2013 VA treatment note, in VA treatment records received March 8, 2013, at 3; October 2015 third party correspondence.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim, to include whether VA's duty to provide a VA examination is triggered, as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Acquired Psychiatric Disability

The RO initially denied service connection for psychotic depression in an October 1976 rating decision.  The RO's decision was based on a finding that service treatment records were negative for treatment or diagnosis of a mental health condition in service.  This rating decision also reflects that "HR summary" shows a diagnosis of psychotic depression.  It was also noted that neurological examination was negative for neurological deficit.  The Veteran did not appeal this denial, and VA did not receive any additional evidence relating to this issue within one year of notification of the October 1976 denial.  As such, the October 1976 rating decision became final.

Since the last final denial, VA has received new and material evidence.  VA obtained a February 2015 VA opinion as to whether the Veteran's mental health disability is related to service.  In February 2013, the Veteran submitted a statement from his former wife, who stated that the Veteran was kind and happy before service, but a different person after service, having frequent temper tantrums and difficulties dealing with people.  In his June 2011 notice of disagreement, the Veteran referenced his August 1963 report of medical of history at separation, which shows a report of nervous trouble in service.  The Veteran has also posited that his depression is related to his service-connected traumatic brain injury (TBI).  See March 2013 VA psychiatric treatment note, in VA treatment records received March 8, 2013; May 2014 substantive appeal.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a low back disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for an acquired psychiatric disorder is granted.



REMAND

Lumbar Spine Disability

The Veteran seeks service connection for a lower back condition, claimed as degenerative spondylotic changes of the spine.  See November 2010 statement; December 2010 report of contact.  

As noted above, the April 2014 VA examination shows a diagnosis of lumbar degenerative disc disease with spondylosis.  The Veteran has suggested that his current back disability is related to the cumulative effect of his duties, to include heavy lifting and carrying ammunitions, in service.  See June 2011 notice of disagreement; see also March 2013 VA treatment note, in VA treatment records received March 8, 2013, at 3; October 2015 third party correspondence.

Service treatment records show treatment for a low back strain in October 1962, attributed to carrying boxes of ammunitions.  See service treatment records received May 17, 2014, at 11, 41 and 44.  The Veteran has stated that he has had low back pain since service.  See May 2017 VA examination.  He also submitted a statement from his former wife, who met the Veteran prior to service and married him in 1966 (they divorced in 1976).  See lay statement received February 7, 2013.  In her statement, she recalled that the Veteran used to complain of low back pain and that he used to obtain medication for his back from a pharmacist friend.  Although the former wife was not specific about the timing of these events, the Boards assumes that they occurred between 1966 and 1976, period during which they were married.

The April 2014 VA examiner opined that the Veteran's lumbar degenerative disc disease with spondylosis was less likely than not related to service.  In his rationale, the examiner acknowledged that service treatment records reflected a low back strain in October 1962 as a result of lifting heavy boxes, after which the Veteran was prescribed anti-inflammatory medications and put on temporary profile.  The examiner, however, noted that there was no evidence of subsequent treatment for the low back within at least 5-6 years after service.  In view of this, the examiner concluded that the October 1962 was acute and transitory, and that it improved with treatment.  He further explained that lumbar degenerative disc disease with spondylosis is considered part of the normal aging process.

In May 2017, a different VA examiner opined that the Veteran's lumbar spine disability is less likely than not related to service.  The examiner noted that there was no evidence of continuity and chronicity of any low back condition after several years after service.  This examiner also concluded the Veteran's lumbar spine disability was due to the normal progression.

The April 2014 and May 2017 VA opinions do not adequately consider the Veteran's statement that he has had low back symptoms since service, or his former wife's statement suggesting that the Veteran complained of, and took medication for, low back pain between 1966 and 1976.  In addition, the opinions does not show adequate consideration of the Veteran's contention that his current lumbar spine disability could be due to the cumulative effect of his duties in service, duties which involved lifting of heavy objects, such as ammunition boxes.  For these reasons, the Board finds that an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability, initially claimed as GERD and gastritis, to include as secondary to medication for service-connected disabilities.  See December 2014 application for VA benefits.  

The medical evidence shows diagnoses of GERD and hiatal hernia.  See November 2014 DBQ from VA treatment provider, received December 8, 2014; February 2015 VA examination.  As noted in the February 2015 VA examination report, an August 2014 endoscopy shows hiatal hernia, gastritis, duodenitis, and ulcers in the duodenum.  See CAPRI records received August 26, 2014.

A February 2015 VA examination reflects a history of epigastric burning sensation, bloating, belching, and abdominal discomfort since service.  Service treatment records show an episode of epigastric pain in October 1963.  See service treatment records received May 17, 2014, at 5.

The February 2015 VA examiner issued an opinion that only addresses the Veteran's contention that his gastrointestinal disability is related to medications for his service-connected disabilities.  See CAPRI records received February 25, 2016.  In this regard, the examiner opined that the Veteran's GERD is less likely than not proximately due to or the result of a service-connected disability.  Id.  The examiner's sole rationale was that the Veteran was not using any medication for his service-connected disability.  Id.  In a statement received June 2016, the Veteran disputed the examiner's assertion that he was not taking medications for his service-connected disabilities.  He listed his prescribed medications, which included gabapentin for his service-connected headaches.  Accordingly, VA sought an addendum opinion.  In a December 2016 VA opinion (in Virtual VA), the February 2016 VA examiner stated that gabapentin does not have a confirmatory side effect of GERD.  The examiner further noted that the Veteran was using aspirin for a non-service-connected disability, adding that aspirin is known to cause GERD.  

The February 2015 and December 2016 VA opinions do not address the Veteran's contention that his claimed gastrointestinal disability began in service.  Further, the opinions strictly focused on the Veteran's GERD and did not consider the extent to which other diagnoses (noted in the examination report) were related to service.  For these reasons, the Board finds that an adequate opinion is not of record.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the AOJ should provide a VA examination that considers the nature and etiology of any current gastrointestinal disabilities.

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He initially posited that his sleep apnea began in service.  See May 2014 claim.  He subsequently suggested that it was secondary to the claimed gastrointestinal disability or the service-connected TBI.  See December 2014 claims; October 2015 notice of disagreement.  

The medical evidence shows a diagnosis of severe obstructive sleep apnea.  
See June 2013 VA note, in VA treatment records received May 7, 2014.  

As the Veteran contends that his sleep apnea is secondary to the claimed gastrointestinal disability, both issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of service connection for sleep apnea must be deferred until after the outcome of his claim of service connection for a gastrointestinal disability.

Furthermore, the Board finds that a VA examination is warranted.  In this regard, the Board acknowledges the Veteran's assertions that his sleep apnea began in service and that it could be related to the service-connected TBI.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Acquired Psychiatric Disorder

As noted in the introduction, the issue of service connection for an acquired psychiatric disorder was adjudicated in two separate rating decisions, both of which the Veteran appealed.  The Veteran did not request a Board hearing with regard to the first rating decision (May 2011).  See May 2014 substantive appeal.  Nevertheless, he did request one with regard to the second rating decision (July 2016) and a statement of the case issue in January 2017, noting the specific issue of service connection for depressive disorder, unspecified as secondary to the service-connected disability of traumatic brain injury.  Subsequently, he specifically requested a videoconference hearing.  See March 2017 substantive appeal.  This hearing has not yet been conducted.  On remand, the RO should schedule it.  The hearing should cover the single issue of service connection for an acquired psychiatric disability, as requested by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed gastrointestinal disability and sleep apnea.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  For the claimed gastrointestinal disability:

(1)  Diagnose any current gastrointestinal disabilities, to include any such disability that has manifested during the appeal period (since May 2014).  Please note that the evidence of record shows diagnoses of GERD, hiatal hernia, gastritis, duodenitis, and ulcers in the duodenum.

(2)  For any current gastrointestinal disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records show an episode of epigastric pain in October 1963.  See service treatment records received May 17, 2014, at 5.  Please also consider the Veteran's reported history of epigastric burning sensation, bloating, belching, and abdominal discomfort since service.  See February 2015 VA examination.

(3)  If not directly related to service, is any current gastrointestinal disability at least as likely as not proximately due to a service-connected disability?  
|If not, then is it at least as likely as not that it has been aggravated by a service-connected disability?  Please address the Veteran's contention that his claimed gastrointestinal disability is secondary to medication for his service-connected disabilities.  Should the examiner find that the Veteran's claimed gastrointestinal disability is caused or aggravated by medication for a non-service-connected disability, he or she should identify both the medication and the disability for which it is prescribed.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(b)  For the claimed sleep apnea:

(1)  Is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's assertion that his sleep apnea began in service.

(2)  If not directly related to service, is the Veteran's sleep apnea at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as likely as not that it has been aggravated by a service-connected disability?  Please address the Veteran's contention that his claimed gastrointestinal disability could be related to his service-connected TBI or his claimed gastrointestinal disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is to provide a comprehensive rationale for each opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Forward the claims file, including a copy of this remand, to the individual who conducted the May 2017 lumbar spine examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's current lumbar spine disability, diagnosed as lumbar degenerative disc disease with spondylosis, at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's assertion that he has had low back symptoms since service as well as his former wife's statement suggesting that the Veteran complained of, and took medication for, low back pain between 1966 and 1976.  In addition, please address the Veteran's contention that his current lumbar spine disability could be due to the cumulative effect of his duties in service, duties which involved lifting of heavy objects, such as ammunition boxes.

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge on the issue of service connection for an acquired psychiatric disability.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


